Citation Nr: 1030695	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-16 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for a disability of 
the lumbar segment of the spine, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for a disability of 
the cervical segment of the spine, currently rated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for the residuals of 
prostate cancer, to include urinary frequency, currently rated as 
40 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  

The Veteran performed active military service from January 1944 
to January 1946, April 1950 to August 1957, October 1957 to 
September 1963, and from September 1963 to July 1968.  He retired 
after 20 years of service.

This matter arises to the Board of Veterans' Appeals (Board) from 
October 2005 and May 2006-issued rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The earlier decision denied increased 
ratings for the lower back and neck.  The later decision denied 
increased ratings for both ankles and both elbows and denied a 
compensable rating for residuals of carcinoma of the prostate.  
The Veteran submitted a notice of disagreement (hereinafter: NOD) 
to all issues denied in May 2006; however, after the RO issued a 
statement of the case (hereinafter: SOC) in November 2006, the 
Veteran submitted a substantive appeal addressing only the rating 
for prostate cancer.  The RO thereafter closed the appeal for 
higher ratings for the elbows and ankles.  

The RO has more recently awarded a 40 percent disability rating 
for the residuals of prostate cancer.  The appeal for a higher 
rating remains viable, however, as the claimant seeks the maximum 
benefit allowed by law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1..  Cervical spine degenerative joint disease has been 
manifested throughout the appeal period by forward flexion of the 
cervical spine to greater than 15 degrees, but not greater than 
30 degrees.  

2.  Ankylosis of the entire cervical spine is not shown.  

3.  Lumbar spine degenerative joint disease has been manifested 
throughout the appeal period by no worse than 15 degrees of 
flexion, 6 degrees of extension, 10 degrees of lateral bending in 
each direction, and no worse than 6 degrees of rotation in either 
direction.  

4.  Unfavorable ankylosis of the entire thoracolumbar spine is 
not shown.  

5.  A 100 percent schedular rating for prostate cancer was 
assigned from October 30, 2001, through October 31, 2002.  

6.  Cancer has not recurred nor has metastisis occurred.  

7.  Renal dysfunction is not shown, but voiding dysfunction is 
shown.

8.  The residuals of prostate cancer are predominantly manifested 
by daytime voiding interval less than one hour, or; awakening to 
void five or more times per night.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 30 percent 
for cervical spine degenerative joint disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2009); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate 
V, § 4.71a, Diagnostic Code 5242 (2009).

2.  The criteria for a schedular rating greater than 40 percent 
for lumbar spine degenerative joint disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2009); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate 
V, § 4.71a, Diagnostic Code 5242 (2009).

3.  The criteria for a schedular rating greater than 40 percent 
for residuals of prostate cancer are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes 7528, 
7542 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that VA 
will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, notice was provided in letters to the claimant sent in 
July 2005, March and June 2006, and October 2009.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
out-patient treatment reports.  The claimant was afforded VA 
medical examinations on.  Neither the claimant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Where an increase in disability is at issue, the present level of 
disability, rather than remote history, is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims (Court) 
held that where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  See Hart v. Mansfield, 
21 Vet. App. 505, 510 (2007).  

Cervical Spine Rating 

The Veteran seeks a schedular rating higher than 30 percent for 
the cervical spine.  The history of his claim is set forth below.  

In August 1985, the RO granted service connection for cervical 
spine degenerative arthritis and rated it 20 percent disabling 
under Diagnostic Code 5003-5290.  In February 1994, the cervical 
spine rating was increased to 30 percent.  In November 1994, VA 
awarded TDIU.

In July 2005, the Veteran requested an increased rating. 

An August 2005 VA compensation examination report reflects 
occasional painful flare-ups, the most recent of which was 3 
months earlier; however, the Veteran also reported flare-ups 
every two to three days.  Moderate gibbus was noted and severe 
kyphosis was noted.  The examiner detected ankylosis in a neutral 
position in part of the cervical spine.  The Veteran's posture 
was stooped and fixed in a flexed position with an exaggerated 
thoracic kyphosis.  Cervical spine range of motion was tested 
four times.  Range of motion in flexion was never greater than 32 
degrees.  There was 26 degrees or less of extension, 6 degrees or 
less of right and left lateral bending, and 51 degrees or less of 
right and left rotation.  Upper and lower extremity deep tendon 
reflexes were slightly impaired.  X-rays showed degenerative 
changes and arthritis in the cervical spine. 

In October 2005, the RO denied an increased rating for the 
cervical spine.  

In April 2007, the Veteran reported a worsening of symptoms since 
the last examination.  In September 2009, the Board remanded the 
case for re-examination.

According to an April 2010 VA orthopedic compensation examination 
report, the Veteran reported that he had not had a recent flare-
up of pain.  He had no numbness or pain in his arms and no 
sciatica or bowel problem.  Upper extremities sensory examination 
was normal.  Range of motion of the cervical spine was to 20 
degrees of flexion, 20 degrees of extension, 35 degrees of 
lateral bending in each direction, and to 40 degrees of rotation 
in each direction.  The diagnosis was cervical spine degenerative 
joint disease.  The examiner found no degenerative disc disease.  

Cervical spine degenerative joint disease has been rated 30 
percent disabling for the entire appeal period under Diagnostic 
Code 5242.  Diagnostic Code 5242 incorporates several features 
and considerations set forth under the General Rating Formula for 
Diseases and Injuries of the Spine.  Because intervertebral disc 
syndrome is not shown, a rating based on incapacitating episodes 
need not be discussed.  

General Rating Formula for Diseases and Injuries of the Spine

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated
 under the Formula for Rating Intervertebral Disc Syndrome
 Based on Incapacitating Episodes):
    With or without symptoms such as pain (whether or not it
     radiates), stiffness, or aching in the area of the spine
     affected by residuals of injury or disease

        Unfavorable ankylosis of the entire 
spine............................100

        Unfavorable ankylosis of the entire thoracolumbar            
         
spine............................................................
..........................50

         Unfavorable ankylosis of the entire cervical spine; or, 
         forward flexion of the thoracolumbar spine 30 degrees 
          or less; or, favorable ankylosis of the
           entire thoracolumbar 
spine....................................................40

        Forward flexion of the cervical spine 15 degrees or 
         less; or, favorable ankylosis of the entire cervical
         
spine............................................................
............................30

        Forward flexion of the thoracolumbar spine greater
         than 30 degrees but not greater than 60 degrees; or,
         forward flexion of the cervical spine greater than 15
         degrees but not greater than 30 degrees; or, the
         combined range of motion of the thoracolumbar spine
         not greater than 120 degrees; or, the combined range
         of motion of the cervical spine not greater than 170
         degrees; or, muscle spasm or guarding severe enough
         to result in an abnormal gait or abnormal spinal
         contour such as scoliosis, reversed lordosis, or
         abnormal 
kyphosis.........................................................
...........20

        Forward flexion of the thoracolumbar spine greater
         than 60 degrees but not greater than 85 degrees; or,
         forward flexion of the cervical spine greater than 30
         degrees but not greater than 40 degrees; or, combined
         range of motion of the thoracolumbar spine greater
         than 120 degrees but not greater than 235 degrees;
         or, combined range of motion of the cervical spine
         greater than 170 degrees but not greater than 335
         degrees; or, muscle spasm, guarding, or localized
         tenderness not resulting in abnormal gait or abnormal
         spinal contour; or, vertebral body fracture with loss
         or 50 percent or more of the 
height..............................................10

Note (1): Evaluate any associated objective 
neurologic
 abnormalities, including, but not limited 
to, bowel or
 bladder impairment, separately, under an 
appropriate
 diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 
45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of the cervical 
spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner 
may state that because of age, body 
habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of 
the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

Cervical spine degenerative joint disease has been manifested 
throughout the appeal period by forward flexion of the cervical 
spine to greater than 15 degrees, but not greater than 30 
degrees.  Although the August 2005 VA examiner noted cervical 
ankylosis, this was at only a part of the cervical spine.  A 40 
percent rating requires ankylosis of the entire cervical spine, 
which is not shown.  Comparing these manifestations with the 
criteria of the rating schedule, the criteria for a schedular 
rating greater than 30 percent under Diagnostic Code 5242 are not 
more nearly approximated.  This is because ankylosis of the 
entire cervical spine is not shown, nor is limitation of flexion 
to 15 degrees or less.  Also not available is a separate rating 
for separate neurological manifestations, as only slight 
impairment of deep tendon reflexes is shown.   

In this case, the evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  The 
assignment of staged ratings is therefore unnecessary.  Hart, 
supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  A schedular disability 
rating greater than 30 -percent for cervical spine degenerative 
joint disease is therefore denied.  

Lumbar Spine Rating 

The Veteran seeks a schedular rating higher than 40 percent for 
the lumbar spine.  In August 1985, the RO granted service 
connection for lumbar spine degenerative arthritis and assigned a 
40 percent rating under Diagnostic Code 5003-5292.  In November 
1994, VA awarded TDIU.

In July 2005, the Veteran requested an increased rating. 

An August 2005 VA compensation examination report reflects 
occasional painful flare-ups, the most recent of which was 3 
months earlier; however, the Veteran also reported flare-ups 
every two to three days.  Moderate spasm was detected at the mid-
thoracic level.  The Veteran's posture was stooped and fixed in a 
flexed position with an exaggerated thoracic kyphosis.  The 
thoracolumbar spine exhibited only 15 degrees of flexion (this 
was the worst of four repetitions), 10 degrees of extension (the 
worst shown was only 6 degrees), 10 degrees of lateral bending in 
each direction (the worst of four repetitions), and 10 degrees of 
rotation in each direction (the results varied from 14 degrees to 
as little as 6 degrees).  Lower extremity deep tendon reflexes 
were slightly impaired.  X-rays showed degenerative changes and 
arthritis in the thoracolumbar spine. 

In October 2005, the RO denied an increased rating.  In April 
2007, the Veteran reported a worsening of symptoms since the last 
examination.  In September 2009, the Board remanded the case for 
re-examination.

According to an April 2010 VA orthopedic compensation examination 
report, the Veteran reported no recent flare-up, no sciatica, and 
no bowel problem.  The examiner found normal posture with some 
flattening of the lumbar spine.  Lower extremities sensory 
examination was normal.  Range of motion of the thoracolumbar 
spine was as follows: 20 degrees of flexion; 15 degrees of 
extension; 20 degrees of lateral bending in each direction; and, 
25 degrees of rotation in each direction.  The diagnosis was 
thoracolumbar spine degenerative joint disease, stable.  The 
examiner found no degenerative disc disease.  

Lumbar spine degenerative joint disease has been manifested 
throughout the appeal period by no worse than 15 degrees of 
flexion, 6 degrees of extension, 10 degrees of lateral bending in 
each direction, and no worse than 6 degrees of rotation in either 
direction.  Lower extremity deep tendon reflexes were slightly 
impaired.  X-rays showed degenerative changes and arthritis in 
the thoracolumbar spine. 

Comparing these manifestations with the rating criteria, the 
criteria for a schedular rating greater than 40 percent under 
Diagnostic Code5242 are not more nearly approximated.  This is 
because neither unfavorable ankylosis of the entire spine nor 
unfavorable ankylosis of the entire thoracolumbar spine is shown.  
Consideration of a separate rating for separate neurological 
manifestations is unwarranted, as only slight impairment of deep 
tendon reflexes is shown.   

The evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  A schedular disability 
rating greater than 40 percent for lumbar spine degenerative 
joint disease is therefore denied.  

Prostate Cancer Rating 

The Veteran seeks a schedular rating higher than 40 percent for 
residuals of prostate cancer.  

In November 2002, the RO granted service connection for prostate 
cancer and assigned a 100 percent schedular rating effective from 
October 30, 2001 through April 29, 2002, under Diagnostic Code 
7528.  The total rating was later extended through October 31, 
2002, when the cancer rating was reduced to 40 percent.  Also 
service-connected was erectile dysfunction, for which special 
monthly compensation was granted.  Special monthly compensation 
at the housebound rate was also assigned.  

An August 2006 VA genitourinary compensation examination report 
reflects that the Veteran had been treated for prostate cancer in 
2001, but currently took only one prostate-related drug, 
finasteride (this is a benign prostatic hypertrophy therapy, not 
a cancer therapy).  He also took furosemide, but this was for 
ankle swelling.  

According to the August 2006 VA examiner, the cancer residuals 
appeared to be erectile dysfunction; urinary hesitancy; weak or 
intermittent stream; dribbling; daytime voiding interval of 2 to 
3 hours; and, night-time frequency of twice per night, also 
described as every two hours.  The examiner dissociated 
cardiovascular disease-related fatigue; dyspnea on moderate 
exertion; and intermitted peripheral edema, from residuals of 
prostate cancer.  The examiner noted that the Veteran remained 
unemployed.  The diagnosis was status post adenocarcinoma of the 
prostate, no evidence of recurrence. 

In April 2007, the Veteran reported a worsening of symptoms since 
the last examination.  In September 2009, the Board remanded the 
case for re-examination.

According to an April 2010 VA compensation examination report, 
day and night-time urinary frequency was every 1 1/2 to 2 hours.  
The Veteran took doxazosin for benign prostatic hypertrophy and 
urinary frequency.  His PSA level remained within normal limits.  
There was no urine leakage.  The diagnosis was prostate cancer 
post brachytherapy seeds...no active cancer as per Veteran.  
Erectile dysfunction and urinary frequency were the only 
residuals.  

Residuals of prostate cancer have been rated 40 percent disabling 
for the entire appeal period under Diagnostic Code 7599-7542.  
Under Diagnostic Code 7542, a neurogenic bladder is rated as a 
voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7542 
(2009).  Ratings for voiding dysfunction are explained below:

A voiding dysfunction may be rated as urinary leakage, frequency, 
or obstructed voiding.  

Where urinary leakage is the predominant voiding dysfunction, a 
20 percent evaluation is warranted where there is a need for 
wearing absorbent materials which must be changed less than 2 
times per day.  A 40 percent evaluation is warranted where there 
is a need for wearing absorbent materials that must be changed 2 
to 4 times per day.  A 60 percent evaluation is appropriate where 
the use of an appliance is required or where there is a need for 
wearing absorbent materials which must be changed more than 4 
times per day.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7542 
(2009).  

For urinary frequency, daytime voiding interval between two and 
three hours, or; awakening at night to void two times per night 
warrants a 10 percent rating.  Daytime voiding interval between 
one and two hours, or; awakening at night to void three to four 
times per night warrants a 20 percent rating.  Daytime voiding 
interval less than one hour, or; awakening to void five or more 
times per night warrants a 40 percent rating.  38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7542 (2009).  

Obstructed voiding, with or without stricture disease requiring 
dilatation 1 to 2 times per year, warrants a noncompensable 
rating.  Marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one of the 
following warrants a 10 percent rating: (1) post void residuals 
greater than 150 cc.; (2) uroflowmetry; marked diminished peak 
flow rate less than 10 cc/sec; (3) Recurrent urinary tract 
infections secondary to obstruction; or, (4) Stricture disease 
requiring periodic dilatation every 2 to 3 months.  Urinary 
retention requiring intermittent or continuous catheterization 
warrants a 30 percent rating.  38 C.F.R. § 4.115a, 4.115b, 
Diagnostic Code 7542 (2009).

Prostate Cancer is rated under Diagnostic Code 7528, Malignant 
neoplasms of the genito-urinary system.  Under Diagnostic Code 
7528, active prostate cancer warrants a 100 percent rating.  
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2009).  The adjacent 
note states: 

Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 
percent shall continue with a mandatory VA 
examination at the expiration of six 
months.  Any change in evaluation based 
upon that or any subsequent examination 
shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has 
been no local recurrence or metastasis, 
rate on residuals as voiding dysfunction or 
renal dysfunction, whichever is 
predominant.  

The RO assigned a mandatory 100 percent rating from October 30, 
2001, through October 31, 2002, following cancer chemotherapy.  
Since then, cancer has not recurred nor has metastisis occurred.  
Therefore, further therapeutic procedure for cancer has not been 
necessary.  The rating guidance set forth above requires that the 
residuals be rated as a voiding dysfunction or renal dysfunction, 
whichever is predominant.  In the case, renal dysfunction is not 
shown, but voiding dysfunction is shown.  Thus, the disability 
must be rated as a voiding dysfunction.  

With respect to rating the voiding dysfunction, because urinary 
leakage is not shown and because the highest rating offered for 
urinary frequency has already been assigned, there is no need for 
further analysis.  The residuals of prostate cancer are 
predominantly manifested by daytime voiding interval less than 
one hour, or; awakening to void five or more times per night.  
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7542 (2009).  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  The claim for a schedular 
disability rating greater than 40 percent for residuals of 
prostate cancer is therefore denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
the Veteran for his service-connected disability, an extra-
schedular evaluation will be assigned.  Where the Veteran has 
alleged or asserted that the schedular rating is inadequate or 
where the evidence shows exceptional or unusual circumstances, 
the Board must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Additionally, if the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability (TDIU) as a result of 
that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).

In this case, TDIU has been in effect from September 10, 1993.  
The Veteran has not requested an earlier effective date for grant 
of TDIU, therefore, further development for TDIU is unnecessary.  


ORDER

An increased rating for lumbar spine degenerative joint disease 
is denied.

An increased rating for cervical spine degenerative joint disease 
is denied.

An increased rating for the residuals of prostate cancer is 
denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


